Case 2:21-cv-00047-JRG Document 24 Filed 05/10/21 Page 1 of 13 PageID #: 511




                   UNITED STATES DISTRICT COURT FOR THE
                        EASTERN DISTRICT OF TEXAS
                            MARSHALL DIVISION


                                                   §
US INVENTOR INC., TINNUS                           §
ENTERPRISES, LLC, 10TALES, INC.,                   §
STRAGENT, LLC, 360 HEROS, INC.,                    §
RAMZI MAALOUF, LARRY GOLDEN,                       §
WORLD SOURCE ENTERPRISES, LLC                      §
and E-WATCH, INC.,                                 §
                                                   §
Plaintiffs,                                        §
                                                   §
              v.                                   §   Civil Action No. 2:21-cv-00047
                                                   §
DREW HIRSHFELD, in his official                    §
capacity Performing the functions and duties       §
of the Under Secretary of Commerce for             §
Intellectual Property and Director, United         §
States Patent and Trademark Office,                §
                                                   §
Defendant.                                         §
                                                   §



                 PLAINTIFFS’ SUR-REPLY IN SUPPORT OF THEIR
               OPPOSITION TO DEFENDANT’S MOTION TO DISMISS




                                               1
Case 2:21-cv-00047-JRG Document 24 Filed 05/10/21 Page 2 of 13 PageID #: 512




                                              TABLE OF CONTENTS


I.     ALL PLAINTIFFS POSSESS ARTICLE III STANDING .................................................1

II.    COUNT I PLEADS A CAUSE OF ACTION .....................................................................4

III.   COUNT II PLEADS A CAUSE OF ACTION ....................................................................6

       A.        Designation of Precedential Institution Standards is Final Agency Action .............6

       B.        Precedential Institution Standards are Not General Statements of Policy ...............9

IV.    CONCLUSION ..................................................................................................................10




                                                                2
Case 2:21-cv-00047-JRG Document 24 Filed 05/10/21 Page 3 of 13 PageID #: 513




I.     ALL PLAINTIFFS POSSESS ARTICLE III STANDING

       Patent Owner Plaintiffs: If the Director broke the law but all Plaintiffs lack standing to raise

that, then no one does. How can the Director be compelled to follow the law, if not by the inventors

he harmed? As Plaintiffs argued, standing exists because of increased risk to protectible interests.

The law requires this Court to assume challenged agency action is “unlawful” in deciding this

motion. (ECF#20, at 4-5). The Director recharacterizes the argument as: “Plaintiffs base their

supposed standing on the risk of a lawful harm to their interests.” (Reply at 3). But at the Rule 12

stage, the harm must be assumed to be based on unlawful action or inaction. Texas v. United States,

945 F.3d 355, 383 (5th Cir. 2020). Properly framed, the Director cannot rebut Article III injury-

in-fact. The Director concedes that “risk” to a protectible interest conveys standing. (Reply at 3).

Reducing availability of “off-ramps” to AIA trial institutions constitutes increased risk.

       Plaintiff Ramzi Maalouf, for example, raised discretionary arguments against institution of

Microsoft’s IPR filed against him (IPR2020-00483), but had to do so in the absence of prior notice-

and-comment rulemaking on such institution standards. (ECF#6, ¶ 18). Microsoft sought IPR, even

though no litigation exists on that patent; i.e., there was zero risk outside of this IPR of Plaintiff

Maalouf’s patent being held invalid or cancelled. (ECF#6, ¶ 38). Comparatively, Plaintiff Maalouf

now faces an 84% risk of invalidity or cancellation because of the discretionary institution.

(ECF#6, at ¶ 26). Meanwhile, his PTAB panel has suggested that it will abide by this Court’s

directives if it holds the Director’s actions unlawful. (ECF#6, ¶ 18). Plaintiff Maalouf’s plight

meets all Article III criteria of injury-in-fact (increased risk to property interests from impossible

to 84%), immediacy (it is happening to him now) and redressability (this Court can fix it).

       Plaintiff Maalouf’s situation also lays bare the Director’s futile challenge to the statistics.

(Reply at 4). Plaintiffs pleaded (ECF#6, at ¶26) and presented evidence (ECF#8-1, at ¶ 11) that




                                                  1
Case 2:21-cv-00047-JRG Document 24 Filed 05/10/21 Page 4 of 13 PageID #: 514




when there is parallel litigation (as with several different Plaintiffs), the PTAB grant decision

shunts a 29% invalidity risk into an 84% invalidity risk based on decreased constitutional and legal

protections   for   patentees.   See    also   https://usinventor.org/assessing-ptab-invalidity-rates/

(explaining statistical methodology in detail). Even if fact disputes could be considered at this

stage (they cannot), the Director’s challenge is both irrelevant and incorrect. It is irrelevant because

84% is still higher than the Director’s proposed 54.7% or 42.6% (the numbers he proposes to

substitute for Plaintiffs’ 29% evidence). (Reply at 4). And for Plaintiff Maalouf, any PTAB

statistic is higher than his personal 0% risk outside of Microsoft’s IPR because no parallel litigation

exists. The Director’s proposed statistics are incorrect because the paper with the 42.6% number

reveals in a later table that of 636 final district court outcomes, only 188 embodied a “Loss on

Invalidity,” which amounts to exactly 29.6%—corroborating Plaintiffs’ result. John R. Allison,

Our Divided Patent System, 82 U. Chi. L. Rev. 1073, 1103 (2015). The Director’s other paper was

not focused on accuracy in this statistic, but gathered validity and invalidity outcomes to test

hypotheses about whether “valid” patents are more influential than “invalid” patents in advancing

technology. Jonathan H. Ashtor, Does Patented Information Promote the Progress of

Technology?, 113 Nw. U.L. Rev. 943, 964 (2019).1 Increased risk is real.

        US Inventor: The Director miscites NAACP v. City of Kyle, 626 F.3d 233, 238 (5th Cir.

2010), to argue that US Inventor must show “significant” resource diversion and service

impairment for Article III standing. (Reply at 5). The Fifth Circuit clarified in OCA-Greater



1
  The Director tries to muddy the apples-to-apples statistical comparison by arguing that the
“reasonable likelihood to prevail” PTAB standard is different from attorney obligations under Rule
11. (Reply at 4). The Director is wrong. Lipin v. Hunt, 538 F. Supp. 2d 590, 605 (S.D.N.Y. 2008)
(Rule 11 requires “factual contentions with at least a reasonable likelihood of evidentiary
support”) (emphasis added); see also TQP Dev., LLC v. 1-800-Flowers.com, No. 2:11-CV-248-
JRG-RSP, 2013 U.S. Dist. LEXIS 101781, at *8-9 (E.D. Tex. July 19, 2013) (Rule 11 for patentee
requires “reasonable chance of proving infringement” under Federal Circuit decision).


                                                   2
Case 2:21-cv-00047-JRG Document 24 Filed 05/10/21 Page 5 of 13 PageID #: 515




Houston v. Texas that “Article III injury-in-fact need not be substantial,” and that its remarks in

City of Kyle were not “a heightening of the Lujan standard, but an example of how to satisfy it by

pointing to a non-litigation related expense.” 867 F.3d 604, 612 (5th Cir. 2017). The Fifth Circuit

reaffirmed that injury for standing “need not measure more than an identifiable trifle.” Id.

       US Inventor thus has Article III standing. US Inventor diverted resources to educational

efforts on the topic at hand, to help its inventor-membership deal with PTAB unclarity and opacity

in its standards—actions not otherwise needed had the agency acted lawfully. (ECF#20, at 10,

discussing US Inventor’s writings and outreach). This diversion of resources—ignored by the

Director—is injury that qualifies for organizational plaintiff standing. Arcia v. Florida Secretary

of State, 772 F.3d 1335, 1341-42 (11th Cir. 2014) (organizations diverted resources to address

mis-identification of citizenship); Scott v. Schedler, 771 F.3d 831, 836-39 (5th Cir. 2014) (NAACP

spent additional time on registration drives); OCA, 867 F.3d at 612 (“not large” injury resulting

from extra time spent educating voters about a new Texas voting law).

       The Director also objects to additional evidence of diverted resources beyond those

educational expenditures. True, expenditure of resources on advocacy usually is not enough alone

to show an organization’s Article III injury. But the Director incorrectly characterizes the evidence

in this case. For example, the otherwise-unneeded creation of a web portal facilitated membership

to give comments to the USPTO on viewpoints about discretionary institution. This diversion of

IT resources was not the organization’s advocacy, since membership was free to comment

inconsistently with US Inventor’s position. Likewise, the Director does not dispute that US

Inventor’s pre-litigation intra-agency petition for rulemaking (filed August 27, 2020) is not under

review in this lawsuit, and was not generated for purposes of this litigation. It was a pure mitigation

effort to address the problem directly.




                                                  3
Case 2:21-cv-00047-JRG Document 24 Filed 05/10/21 Page 6 of 13 PageID #: 516




       Finally, the Director misconstrues case law on informational injury, contending that the

content of notice-and-comment rules is never the kind of information whose absence can trigger

such injury. (Reply at 6-7). “The law is settled that a denial of access to information qualifies as

an injury-in-fact where a statute (on the claimant’s reading) requires that the information be

publicly disclosed and there is no reason to doubt their claim that the information would help

them.” Campaign Ctr. & Democracy 21 v. FEC, 952 F.3d 352, 356 (D.C. Cir. 2020) (cleaned up).

The Director’s citation of Biological Diversity v. Bernhardt, 442 F. Supp. 3d 97, 111-13 (D.D.C.

2020) (pending decision after D.C. Circuit appellate argument), does not help him. That decision

turned on lack of linkage between what the notice-and-comment regulations would state, and the

information needed to mitigate the claimed injury. Id. at 109-10. Here the link is present. With

lawfully promulgated rules in place, US Inventor will be able to disseminate to membership

definitively how to use the discretionary denial “off-ramp” to escape PTAB institution. Likewise,

the Director misconstrues AAVS v. USDA, 946 F.3d 61 (D.C. Cir. 2020), where failure itself to

issue notice-and-comment standards caused informational injury sufficient to qualify for Article

III standing. Id. at 619 (analogous to US Inventor’s injurious diversion of resources, identifying

otherwise unneeded mitigation activities caused by non-regulation of birds).

II.    COUNT I PLEADS A CAUSE OF ACTION

       Plaintiffs pointed out that precedent (such as AAVS) does not require exhaustion prior to

bringing a stand-alone Section 706(1) claim to commence notice-and-comment rulemaking based

on a statutory command (i.e., 35 U.S.C. § 316(a)). (ECF#20, at 11-13). In Reply, the Director

ignores precedent (such as AAVS) that does not require exhaustion prior to bringing such a Section

706(1) claim. Oddly and incorrectly, the Director states that Plaintiffs “provide no support for such

a distinction.” (Reply at 7-8). Meanwhile, the Director’s authority (Gilmore v. Weatherford)




                                                 4
Case 2:21-cv-00047-JRG Document 24 Filed 05/10/21 Page 7 of 13 PageID #: 517




involved neither notice-and-comment, nor a statutory command to perform it, but found a failure

to exhaust only because a set of particular agency rules and appeal procedures covered the agency

action plaintiffs attempted to achieve through litigation. 694 F.3d 1160, 1167-70 (10th Cir. 2012)

(rejecting assertions “[u]nder these circumstances,” while rejecting argument that Section 706(1)

is “categorically exempt” from exhaustion, which Plaintiffs here are not making).

       The Director also argues that the Section 316(a)(2) statutory text “standards for the

showing of sufficient grounds to institute under section 314(a)” somehow excludes discretionary

institution standards. (Reply at 8-9). But the Director ignores statutory language. Section 314(a) is

the authority giving rise to discretionary standards in the first place. (ECF#20, at 14, citing cases).

And contrary to any wishful thinking, the text of Section 316(a)(2) does not limit Congress’s

command to promulgate regulations to “standards for the showing of [a reasonable likelihood that

a petitioner would prevail] under section 314(a).” The broad language that Congress enacted

includes discretionary standards in its scope: “sufficient grounds to institute.”

       The Director’s final arguments against Count I are nonsensical. First, the Director states

that “nothing requires an adjudicative body to address issues in a particular order or to address

every possible basis for its decision.” (Reply at 8). This is irrelevant to the statutory construction

question before the Court. Next, the Director presents a straw man argument when stating, “the

fact that a party bears two burdens does not make those burdens one and the same.” (Reply at 8-

9). Plaintiffs never argued otherwise. Plaintiffs’ point (left unrebutted by the Director) is that

petitioners bear a burden to make “a showing” (the statutory language in Section 316(a)(2)) when

seeking institution under the PTAB’s binding discretionary institution standards.

       Finally, the Director suggests that discretionary “standards for the showing of sufficient

grounds to institute” are distinct from discretionary “standards to deny.” (Reply at 9, emphasis in




                                                  5
Case 2:21-cv-00047-JRG Document 24 Filed 05/10/21 Page 8 of 13 PageID #: 518




original). Not so. As pointed out (ECF#20, at 14-15 and 14 n.2), these are one and the same. See

Biodelivery Scis. Int’l, Inc. v. Aquestive Therapeutics, Inc., 935 F.3d 1362, 1364 (Fed. Cir. 2019)

(calling it “discretion to institute IPR” when speaking of discretion to deny institution despite

reasonable likelihood of unpatentability in part). All attacks on the sufficiency of Count I fail.

III.    COUNT II PLEADS A CAUSE OF ACTION

        A.      Designation of Precedential Institution Standards is Final Agency Action

        The Reply asserts that Count II does not concern a “final” agency action, because

precedential designation of PTAB decisions containing institution-denial standards “has no direct

legal consequences.” (Reply at 9, citing Bennett v. Spear, 520 U.S. 154, 178 (1997)). The

Director’s position is absurd. SOP 2 dictates that as soon as the Director makes the relevant

decisions “precedential,” from that moment forward every PTAB panel must follow them. Such

designations were clearly “final.” When agency action withdraws some previously-held discretion,

that action “alter[s] the legal regime,” “binds” the entity, “and thus qualifies as final agency

action.” NRDC v. EPA, 643 F.3d 311, 320 (D.C. Cir. 2011). That is what happened here with the

Director marking certain discretionary-standard decisions “precedential.”

        The Reply states that institution decisions have no “legal effect on the parties,” thus the

announcement of binding standards governing such institution decisions must clearly not. (Reply

at 10). But institution decisions have massive effects on the parties, as recited in detail in Plaintiffs’

opposition brief. (ECF#20, at 18-19). In any event, the Director cites no authority to justify

diverting the Court’s attention to downstream events that occur after the agency action in question,

to decide if the action itself was “final.” That makes no logical sense, and is unsupported by citation

to authority. The Reply also fails to rebut Plaintiffs’ point that the precedential designations here

bind the agency itself. (ECF#20, at 17-18).




                                                    6
Case 2:21-cv-00047-JRG Document 24 Filed 05/10/21 Page 9 of 13 PageID #: 519




       Rather than confront Plaintiffs’ case law, the Director cites a single decision that included

a “final” decision, but held that it was not the agency who made it. (Reply at 10, citing Franklin v.

Massachusetts, 505 U.S. 788, 797 (1992) (holding that the President executes the “final” action

concerning the census, not the Secretary of Commerce in delivering an intermediate population

report, making nonjusticiable a lawsuit attacking that report)). This authority is inapposite. It does

not overrule well-established authority that considers agency actions “final” when the agency itself

becomes bound under them. Nor does the Director gain by citing Prof’ls & Patients for Customized

Care v. Shalala, 56 F.3d 592, 597-98 (5th Cir. 1995). There, the FDA enforcement guidelines were

explicit that “even if the factors are present, the FDA retains discretion whether to bring an

enforcement action.” Id. By contrast here, SOP 2 has allowed “precedential” designations on

“binding” adjudication decisions that require “similar fact” situations to be decided identically.

And the Director’s citation to Planned Parenthood of Wisconsin v. Azar, 316 F. Supp. 3d 291,

300-302 (D.D.C. 2018) (discussing a “scoring” guideline for grant applications), is puzzling. That

decision turned on the law’s unique treatment of grant awards: “courts usually recognize final

agency action only after grant awards issue.” Id. at 300-01. This is not a grant award case. Plus,

the scoring guidelines were not a final agency action because the decisionmakers were not “legally

bound” to consider them. Id. at 302. This is in sharp contrast to precedential PTAB decisions under

SOP 2. (ECF#13-3, at 11: “binding”).

       Indeed, precedent forecloses the Director’s argument that an agency action is “nonfinal”

when it sets guidelines for the agency’s future case-by-case use of discretion. In NRDC v. EPA,

the EPA issued a Guidance document for Regional Air Division Directors to use when considering

implementation plans submitted by industry to address ozone. 643 F.3d at 316. That document

required director-consideration of “alternative” plans that, if approved, avoided penalties, even if




                                                  7
Case 2:21-cv-00047-JRG Document 24 Filed 05/10/21 Page 10 of 13 PageID #: 520




the pure statutory language would make the polluter penalty-eligible. Id. at 319. Each director

retained discretion to impose penalties, even after required consideration of qualifying

“alternatives.” Id. The EPA argued “nonfinality” because “prior to its issuance, a regional director

could have considered an alternative.” Id. The D.C. Circuit responded: “[p]erhaps so, but that

director also retained discretion, now withdrawn by the Guidance, to reject the alternative solely

for failing to [find statutory ineligibility for penalties].” Id.

        The withdrawal of discretion behind the D.C. Circuit’s rejection of the EPA’s argument in

NRDC precisely applies here. Before precedential designation of discretionary-denial standards,

each PTAB panel “could have considered” the same facts addressed by the standards to deny

institution. And after, each PTAB panel still retains discretion to institute IPR and PGR after

considering the standards (e.g., if presented with facts not “substantially similar” to the

precedential decisions). But those panels “also retained discretion, now withdrawn by the

[precedential designations], to reject [that use of discretion] solely for failing to [find statutory

ineligibility for institution].” The fact that discretionary standards will be deployed on a case-by-

case basis cannot bar APA review of agency action mandating the use of those standards.

        Finally, the Reply cannot refute that the challenged standards “obligate parties to make a

particular showing to the agency”—another reason they pass the Bennett test for finality. (ECF#20,

at 18). JEM Broad. Co., Inc. v. FCC, 22 F.3d 320, 326 (D.C. Cir. 1994), is not to the contrary.

There, the agency moved up the timeline for submission of certain license application information.

After finding that the issue is “one of degree,” the court held that such a procedural change was

not a substantive effect sufficiently grave that there was a need to safeguard the policies under the

APA, hence it was not a true change in any obligation of the parties. Id. The opposite holds here,

where the challenged precedential standards are more substantive than simply altering the timing




                                                     8
Case 2:21-cv-00047-JRG Document 24 Filed 05/10/21 Page 11 of 13 PageID #: 521




of inevitable presentations. They are instead standards by which a challenged patentee may exit a

high-invalidation-risk proceeding.2

       Since all aspects of the Bennett test are met here, the Court should not dismiss Count II on

alleged grounds that no final agency action is present.

       B.      Precedential Institution Standards are Not General Statements of Policy

       As a last resort, the Reply asserts that the challenged precedential standards are merely

statements that advise the public prospectively of the manner in which an agency proposes to

exercise a discretionary power, and thus do not require notice-and-comment. (Reply at 12, quoting

Lincoln v. Vigil, 508 U.S. 182, 196-97 (1993)). But the standards in question deprive the Board of

discretion. They are no mere “proposal” of how a power might be exercised, but a statement of

how the institution decision must occur. They are “binding” and must be followed when there are

“similar facts” in common with the precedential decisions. (ECF#13-3, at 11).

       This puts the rules squarely in the category known as “legislative” rules, requiring notice-

and-comment. Casa de Md. v. DHS, 924 F.3d 684, 702 (4th Cir. 2019). In fact, even if a

government document existed that stated individual PTAB panels had “discretion” whether to

apply the rule sets (no such document does exist), that would still not answer the question because

the “discretionary” label can be a mere pretext that the Court must set aside. Texas v. United States,

809 F.3d 134, 172-73 (5th Cir. 2015) (analyzing Deferred Action for Parents of Americans and




2
  The Reply purports to quote from Am. Tort Reform Ass’n v. OSHA, 738 F.3d 387, 395 (D.C. Cir.
2013) at page 11, but the resulting sentence conflates two different things. The cited case states
that “interpretive rules or statements of policies” are actions that “generally do not qualify” as final
agency actions. Id. The mistaken quotation in the Reply, on the other hand, distorts the meaning
with its statement that “alter[ing] the manner in which the parties present themselves or their
viewpoints to the agency” are the named actions that “generally do not qualify.”


                                                   9
Case 2:21-cv-00047-JRG Document 24 Filed 05/10/21 Page 12 of 13 PageID #: 522




Lawful Permanent Residents (“DAPA”) memos that “purport to grant discretion,” but were found

to be “binding” because the agency followed them 95% of the time).

       The facts of the present case are even stronger than those that the Fifth Circuit confronted

in Texas when finding that the DAPA program memos embody “legislative” rules. Here, SOP 2

calls the standards and the precedential decisions that contain them “binding” on future panels.

And, as the dissent in Texas conceded, the majority there held that the DAPA memos were

“binding” (thus embodying legislative rules), despite the fact that those memos “channel[led]

agency enforcement discretion—through the use of non-exhaustive, flexible criteria.” Id. at 204-

06 (King, J., dissenting) (highlighting that the “last criterion” in the DAPA memo was “entirely

open-ended,” allowing consideration of “other factors”). Consequently, under Fifth Circuit law,

the Director raises no meritorious argument when alleging that the binding precedential decisions

at issue here contain non-exhaustive or flexible criteria, or contain an “other factors” criterion that

a PTAB panel might consider case-by-case. (Reply at 9-13).

       Likewise, Lincoln v. Vigil is also inapposite. There, the agency decisions revoked a policy

for expenditure of unrestricted agency funds. An announcement that an agency will “discontinue

a discretionary allocation of unrestricted funds from a lump-sum appropriation,” 508 U.S. at 198,

bears no resemblance to the Director’s SOP 2 precedential designations.

       Since the rules in question are “legislative” rules, not “general statements of agency

policy,” the Court should not dismiss Count II on alleged grounds that an exception to notice-and-

comment rulemaking exists here

IV.    CONCLUSION

       For the reasons set forth above, the Court should deny the motion to dismiss.




                                                  10
Case 2:21-cv-00047-JRG Document 24 Filed 05/10/21 Page 13 of 13 PageID #: 523




 Dated: May 10, 2021                  Respectfully submitted,




                                      Michael C. Smith, State Bar No. 18650410
                                      Siebman, Forrest, Burg & Smith, LLP
                                      113 E. Austin Street
                                      Marshall, Texas 75670
                                      Office: (903) 938-8900
                                      michaelsmith@siebman.com

                                      Robert P. Greenspoon. State Bar No. 6229357
                                      Flachsbart & Greenspoon, LLC
                                      333 N. Michigan Ave., Suite 2700
                                      Chicago, IL 60601
                                      Office: (312) 551-9500
                                      rpg@fg-law.com

                                      ATTORNEYS FOR PLAINTIFFS
                                      US INVENTOR, INC., et al




                                     11
